Hawkins, J.,
delivered the opinion of the Court.
There is no error in the decree of the Chancellor, and it will he affirmed.
The fact, that process was not served upon the infant defendants, until after the appointment of a guardian, ad litem, and after he had filed an answer on their behalf, renders the sale, not merely irregular and voidable, but absolutely void; and in such cases, sales are incapable of confirmation.
*130The cause will be remanded for an account, hut neither the infants or their lands, can he charged, or in any manner be held liable to the purchaser, on account of the payment made by the purchaser, in the note of Mrs. Ingram.